Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
	Laoutaris et al., Pub. No.  2017/0142158, teach a method for protecting privacy of users from web-trackers comprises performing the following steps: capturing a public unique identifier (e.g. cookies, IP addresses or browsers fingerprints) set by a Website in a computing device of a user who requested access to said Website; removing the captured public unique identifier from said users' computing device; monitoring, during a first configurable period of time, the web-requests the user makes to said Website and to other different Websites to obtain a web-behavioral profile of the user, and storing the obtained web-behavioral profile as a first vector representing what information of the user has been allowed to pass to a web-trackers; upon expiration of said configurable period of time, tracking, during a second configurable period of time, said web-requests made by the user, to examine the effect each web-request has on assisting the de-anonymization of the user, obtaining a second vector; classifying, the obtained second vector taking into account a computed score parameter that considers the web-behavioral profile of the user with respect to a web-behavioral profile of one or more users and a threshold parameter related with the privacy of the user; creating and mapping a corresponding private unique identifier for said captured public identifier, said created and mapped private unique identifier being based on said classification; and executing, based on said mapping between the private and the public unique identifiers, an intervention algorithm for said web-trackers to protect privacy of the user therein taking into account a configured intervention policy (Laoutaris; paragraphs [0007; 0020; 0039 - 0049]). 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that obfuscating the tracker-related metrics based at least on a browser history of the user; providing the obfuscated metrics as an input to a machine learning model, the machine learning model outputting a classification of a Web tracker associated with the Web site based on the obfuscated metrics; and determining a mitigation to be performed with respect to the Web tracker based at least on the classification as set forth in claims 1-20.  Claims 1-20 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448